Citation Nr: 1028598	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1960 to June 
1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in June 2010.  A transcript of that hearing has been 
associated with the claims file.


REMAND

The Veteran contends that the severity of the service-connected 
low back disability has worsened and warrants an evaluation 
greater than 10 percent. He asserts he is in constant pain and 
has leg cramps due to this condition. The last VA compensation 
examination was conducted in 2007.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake appropriate 
development to obtain copies of all 
outstanding records of treatment received by 
the Veteran for the disability at issue from 
VA and non-VA medical providers.

2.  The AMC/RO should arrange for the Veteran 
to be given a VA examination by a medical 
provider with appropriate expertise to 
determine the current severity and 
manifestations of his service-connected low 
back disability.

The claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner, and any indicated 
studies should be performed.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  All indicated 
studies, including X-rays and range of motion 
studies in degrees, should be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied by 
pain.  To the extent possible, the examiner 
should assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  If feasible, the 
examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be additional 
limits on functional ability on repeated use 
or during flare-ups (if the Veteran describes 
flare-ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during flare-
ups.  If feasible, the examiner should assess 
the additional functional impairment on 
repeated use or during flare-ups in terms of 
the degree of additional range of motion loss. 

The examiner should also note any neurologic 
impairment associated with the low back 
disability.  All affected nerves should be 
noted, and the severity of any associated 
disability should be noted. 

The examiner also should note whether the 
service-connected low back disability 
requires the Veteran to use a scooter for 
mobility.

The examiner should also provide an opinion 
concerning the impact of the disability on the 
Veteran's ability to work.  The rationale for 
all opinions expressed should also be 
provided.

3.  The AMC/RO should readjudicate the claim 
for a higher rating for osteoarthritis of the 
lumbosacral spine.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


